Name: Commission Implementing Regulation (EU) 2016/2362 of 20 December 2016 correcting Implementing Regulation (EU) 2016/2073 as regards the amount available for France for the reimbursement of the appropriations carried over from financial year 2016
 Type: Implementing Regulation
 Subject Matter: information and information processing;  budget;  Europe;  agricultural policy;  EU finance
 Date Published: nan

 22.12.2016 EN Official Journal of the European Union L 350/18 COMMISSION IMPLEMENTING REGULATION (EU) 2016/2362 of 20 December 2016 correcting Implementing Regulation (EU) 2016/2073 as regards the amount available for France for the reimbursement of the appropriations carried over from financial year 2016 THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EU) No 1306/2013 of the European Parliament and of the Council of 17 December 2013 on the financing, management and monitoring of the common agricultural policy and repealing Council Regulations (EEC) No 352/78, (EC) No 165/94, (EC) No 2799/98, (EC) No 814/2000, (EC) No 1290/2005 and (EC) No 485/2008 (1), and in particular Article 26(6) thereof, After consulting the Committee on the Agricultural Funds, Whereas: (1) Commission Implementing Regulation (EU) 2016/2073 (2) sets the amounts made available to the Member States for reimbursement to the final recipients in financial year 2017. Those amounts correspond to the financial discipline reduction actually applied by the Member States in financial year 2016 on the basis of the Member States' declarations of expenditure for the period from 16 October 2015 to 15 October 2016. (2) In respect of France, an error occurred in the IT system of the Commission treating the Member States' declarations with a view to setting the gross amounts of expenditure subject to financial discipline. That error resulted in an erroneous amount of financial discipline applied and hence an error in the amount made available for reimbursement in France. The error does not affect the amounts set for other Member States. (3) With a view to compliance with the legal basis for reimbursement and in order to ensure the protection of the financial interests of the Union, the amount made available for reimbursement in France should be corrected. (4) As a consequence, the total amount of financial discipline applied by the Member States in financial year 2016, as referred to in recital 5 of Implementing Regulation (EU) 2016/2073, is EUR 433 million. (5) Implementing Regulation (EU) 2016/2073 should therefore be corrected accordingly. (6) As the correction made by this Regulation affects the application of Implementing Regulation (EU) 2016/2073, which applies from 1 December 2016, this Regulation should also apply from 1 December 2016, HAS ADOPTED THIS REGULATION: Article 1 In the Annex to Implementing Regulation (EU) 2016/2073, the entry for France is replaced by the following: France 88 824 479 Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Union It shall apply from 1 December 2016. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 20 December 2016. For the Commission, On behalf of the President, Jerzy PLEWA Director-General Directorate-General for Agriculture and Rural Development (1) OJ L 347, 20.12.2013, p. 549. (2) Commission Implementing Regulation (EU) 2016/2073 of 23 November 2016 on the reimbursement, in accordance with Article 26(5) of Regulation (EU) No 1306/2013 of the European Parliament and of the Council, of the appropriations carried over from financial year 2016 (OJ L 320, 26.11.2016, p. 25).